Case 2:20-cv-00638-RB-KRS Document 1 Filed 07/01/20 Page 1 of 3
                                                UNITED STATES DISTRICT COURT
                                                               NEW-MEXJCO"




                                                    MITCHELL R. ELFERT




          'oTloN FoR



                       Pp., -




       -l- s.r -
                              NEt<t   tWgrt   co.   PrTrT t oruEK
         >s
uDprT op rm Brzrs C a€.pus DtrTrlrrulUupE(




                                      P
Case 2:20-cv-00638-RB-KRS Document 1 Filed 07/01/20 Page 2 of 3
         h,
2:20-cv-00638-RB-KRS
         l,i         Document 1 Filed 07/01/20 Page




             IL'
                 fl
                  J,i
                 {;!i'
             atii
             l      E.   '!,


                 tlrr


                                                    i
                                'l
                                                 ,:_)

                                -l          t.




                                            o
                                           .D*
                                            ed

                                     -+9
                                     .H
                                          5sg
                                            ^ -
                                     -tsF
                                     --F t        ep
                                      d\ L
                                     --
                                      F d'{
                                     ttt'
                                                            tt
                                                            r'..
                                                            ,f,
                                     c,J         !o     iu
                                                 J      iu
                                     q     i.A'-s           I

                                     *,    (v) \q       iu
                                                        tl
                                                        ';
                                                        t
                                                        iE
      J

   ;
      C,
                                ,Q\
   ?

  -
           >.
           :'l   o(-           \,u
                               -cx.-
  fifaH
  t'.fs=)                                 \)\
  *is:
   Q"*<oJ
    (rrt
   ,S A
                                           )
  *J d:ga/
  Q.JU \Dc/

  ,fffl;E
  h83t
